Dissenting Opinion
Jackson, J.
I am unable to agree with the conclusion reached in the majority opinion and dissent thereto.
The majority opinion herein is predicated entirely on the erroneous opinion on rehearing rendered in the case of State ex rel. Brosman v. Whitley Circiut Court (1964), 245 Ind. 259, 198 N. E. 2d 3 which vacated the opinion in State ex rel. Brosman v. Whitley Circuit Court (1963), 186 N. E. 2d 881. Both cases, together with the dissent in 198 N. E. 2d 3 are by reference incorporated herein and made a part hereof.
The extension of the faulty and tortured reasoning existent in State ex rel. Brosman v. Whitley Circuit Court (1964), 245 Ind. 259, 198 N. E. 2d 3 by its application to the case at bar will come as a disappointing surprise to the better lawyers in the state.
The petition for the writs should be granted.